UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7518



RONALD D. LONG, SR.,

                                              Plaintiff - Appellant,

          versus


GEORGE M. HINKLE, Chief, Warden,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-05-374-GBL)


Submitted:   February 21, 2007             Decided:   March 5, 2007


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald D. Long, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald D. Long, Sr., appeals the district court’s order

dismissing without prejudice his action filed under 42 U.S.C.

§   1983      (2000),*    and    the    order     denying     his    motion      for

reconsideration.         We     have   reviewed   the   record      and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Long v. Hinkle, No. CA-05-374-GBL (E.D. Va.

June 20, 2005; filed Aug. 26, 2005 & entered Aug. 29, 2005).                     We

deny Long’s motion for appointment of counsel and dispense with

oral       argument   because    the   facts    and   legal   contentions        are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED




       *
      This order is a final, appealable order over which we have
jurisdiction. See Chao v. Rivendell Woods, Inc., 415 F.3d 342,
344-45 (4th Cir. 2005).

                                       - 2 -